Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 2, 4, 6-11, 13, and 15-20 are pending.
Claims 1, 2, 4, 6-11, 13, and 15-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Becky Rudolph on Jan 04, 2021. 

Please amend claims 1, 10 and 19 as follows: 

1. (Currently Amended) A method for scheduling a task, comprising: obtaining a processing task to be executed from a task queue via a main thread bound to a processor, wherein the processor is configured to execute the main thread, to execute the processing task;
obtaining a newly triggered processing task;
in response to determining that a priority of the newly triggered processing task is greater than a priority of the processing task executed on the main thread, 
dispatching and assigning a processor from at least one processor through  a system kernel, to execute the standby thread;
wherein obtaining the newly triggered processing task comprises: traversing processing tasks contained in the task queue through the main thread to determine a processing task receiving an execution notification message as the newly triggered processing task;
wherein assigning the newly triggered processing task to the standby thread comprises: creating the standby thread or determining the standby thread from a set of standby threads; setting an execution priority for the standby thread, wherein the execution priority of the standby thread matches the priority of the newly trigged processing task; and assigning the newly trigged processing task to the standby thread.


10. (Currently Amended) An electronic device, comprising:
one or more processors; and
a memory, configured to store one or more programs; 
wherein when the one or more programs are executed by the one or more processors, the one or more processors are configured to:

obtain a newly triggered processing task;
in response to determining that a priority of the newly triggered processing task is greater than a priority of the processing task executed on the main thread, assign the newly triggered processing task to a standby thread without performing a switching operation on the main thread; and 
dispatch and assign a processor from at least one processor through  a system kernel, to execute the standby thread;
wherein the one or more processors are configured to obtain the newly triggered processing task by: traversing processing tasks contained in the task queue through the main thread to determine a processing task receiving an execution notification message as the newly triggered processing task;
wherein the one or more processors are configured to assign the newly triggered processing task to the standby thread by: creating the standby thread or determining the standby thread from a set of standby threads; setting an execution priority for the standby thread, wherein the execution priority of the standby thread matches the priority of the newly trigged processing task; and assigning the newly trigged processing task to the standby thread.



obtaining a processing task to be executed from a task queue via a main thread bound to a processor, wherein the processor is configured to execute the main thread, to execute the processing task;
obtaining a newly triggered processing task;
in response to determining that a priority of the newly triggered processing task is greater than a priority of the processing task executed on the main thread, assigning the newly triggered processing task to a standby thread without performing a switching operation on the main thread; and 
dispatching and assigning a processor from at least one processor through  a system kernel, to execute the standby thread;
wherein obtaining the newly triggered processing task comprises: traversing processing tasks contained in the task queue through the main thread to determine a processing task receiving an execution notification message as the newly triggered processing task;
wherein assigning the newly triggered processing task to the standby thread comprises: creating the standby thread or determining the standby thread from a set of standby threads; setting an execution priority for the standby thread, wherein the execution priority of the standby thread matches the priority of the 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 10 and 19, the primary reason for allowance is the inclusion of  “wherein obtaining the newly triggered processing task comprises: traversing processing tasks contained in the task queue through the main thread to determine a processing task receiving an execution notification message as the newly triggered processing task; wherein assigning the newly triggered processing task to the standby thread comprises: creating the standby thread or determining the standby thread from a set of standby threads; setting an execution priority for the standby thread, wherein the execution priority of the standby thread matches the priority of the newly trigged processing task; and assigning the newly trigged processing task to the standby thread” in conjunction with the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401. The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente, can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196